EXHIBIT 99.1 March 15, 2012 Sutron Reports Fourth Quarter and Annual Earnings March 15, 2012, Sterling, VASutron Corporation (NASDAQ: STRN), a leading provider of hydrological, meteorological and oceanic monitoring products, systems and services, announced today its financial results for the three months and twelve months ended December 31, 2011. Summary For the fourth quarter ended December 31, 2011, net income was $699,469, or $.15 per share, as compared to net income of $1,284,617, or $.28 per share, in the fourth quarter in 2010.Revenues for the fourth quarter ended December 31, 2011 were $6,078,012 compared to $6,768,920 in the fourth quarter of 2010.Gross profit for the fourth quarter of 2011 as a percentage of revenues was 39 percent as compared to 48 percent for the same quarter a year ago.Operating expenses for the fourth quarter of 2011 were $1,430,141, as compared to operating expenses of $1,427,591 for the same quarter a year ago. For the three months ended December 31, 2011, bookings were up 35 percent to $5,195,000 as compared to $3,859,000 in the fourth quarter of 2010. Net income for the twelve months ended December 31, 2011 was $1,520,674 or $.33 per share compared to net income of $2,987,392 or $.65 per share.Revenues for the twelve months ended December 31, 2011 were $20,222,369 compared to $22,975,600 in 2010.Gross profit for the twelve months ended December 31, 2011 as a percentage of revenues was 39 percent as compared to 44 percent in 2010.Operating expenses for the nine months ended December 31, 2011 were $5,767,125 as compared to operating expenses of $5,678,078 in 2010. For the twelve months ended December 31, 2011, bookings were $18,074,000 as compared to bookings of $24,364,000 for the twelve months ended December 31, 2010. The backlog of customer orders at December 31, 2011 was $9,599,000 as compared to a backlog of $11,748,000 at December 31, 2010. Outlook “The fourth quarter was our best quarter of 2011”, said Raul McQuivey, Sutron’s Chairman and Chief Executive Officer, “and we were pleased by the 35 percent increase in our fourth quarter bookings which should provide an early boost to our 2012 performance.This favorable fourth quarter trend for bookings was, as earlier reported, extended into the first quarter of 2012 including the $1,855,000 contract with Changjiang Spatial Information Technology Engineering Co. Ltd to provide dam safety monitoring of the Nuozhadu Hydropower Station, Yunnan Province, China.As stated in previous releases, fluctuations in bookings and revenue are not uncommon to our business which is highly project driven and subject to governmental approval and funding processes.However, we remain optimistic regarding our opportunities as we continue to see significant demand both domestically and internationally for our products and systems.” “We believe that our strategic direction and market focus will help us grow our revenues and profits.We are pleased to announce that our new products, Iridium-Link and GPRS-Link, were released for production during the first quarter of 2012.These are integrated logger/telemetry products that provide low cost, two-way communication.We expect that these products will expand our growth with both existing and new customers.” “Our balance sheet remains strong with no debt and approximately $9.5 million of cash on hand, which positions us to fund our growth both organically and through select acquisitions.We continue to explore accretive strategic acquisitions that will complement our business as well as to focus on revenue growth through strategic alliances.” About Sutron Corporation Sutron Corporation, headquartered in Sterling, Virginia, is a provider of products, systems, services and software to a diversified customer base of federal, state, local and foreign governments, engineering companies, universities and hydropower companies in the hydrological, meteorological and oceanic real-time data collection and control market.We have sold over 60,000 stations worldwide that use satellite, telephone, or cellular telemetry to collect, store, and transmit real-time data from remote sites. Our data collection software allows users to collect, process, calculate, analyze and distribute their data in real time via voice, text, email, pager, web page, alerts and live web-cam. Our equipment and systems are designed to work seamlessly in open systems that provide excellent performance regardless of the number of field stations, sensors or base stations.Our operating results are project-driven and fluctuate substantially based upon large contract awards that are difficult to project in terms of timing. Safe Harbor Statement The statements in this press release that relate to future plans, events or performance are “forward-looking statements” within the meaning of the Private Securities Litigation Act of 1995.Forward-looking statements include without limitation any statements regarding our expected future financial position, results of operations, cash flows, financing plans, business strategy, products and services, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include words such as "anticipate," "if," "believe," "plan," "estimate," "expect," "intend," "may," “should” and other similar expressions are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies which may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that may cause actual results to differ materially from those in the forward-looking statements include those set forth in our filings with the SEC, including the disclosure under the heading “Business” and “Management’s Discussion and Analysis” in the Company’sAnnual Report on Form 10-K filed on March 31, 2011. We are under no obligation to update or alter our forward-looking statements, whether as a result of new information, future events or otherwise. SUTRON CORPORATION FINANCIAL SUMMARY (Unaudited) For the Three Months Ended December 31, HIGHLIGHTS OF OPERATING RESULTS Revenues $ $ Cost of sales Gross profit Operating expenses Operating income Interest and other income Income before income taxes Income tax expense (benefit) Net income $ $ PER SHARE AMOUNTS: Basic income per share $ $ Diluted income per share $ $ (Audited) For the Twelve Months Ended December 31, HIGHLIGHTS OF OPERATING RESULTS Revenues $ $ Cost of sales Gross profit Operating expenses Operating income Interest and other income Income before income taxes Income tax expense (benefit) Net income $ $ PER SHARE AMOUNTS: Basic income per share $ $ Diluted income per share $ $ BALANCE SHEETS (Audited) (Audited) December 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Certificate of deposit Accounts receivable, net Inventory Prepaid items and other assets Income taxes receivable — Deferred income taxes Total Current Assets Property and Equipment, Net Other Assets Goodwill Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll Other accrued expenses Billings in excess of costs and estimated earnings Total Current Liabilities Long-Term Liabilities Deferred rent Deferred income taxes Total Long-term Liabilities Total Liabilities Stockholders’ Equity Common stock, 12,000,000 shares authorized; 4,704,632 and 4,575,632 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ More information about Sutron, please visit:www.sutron.com Contacts Sutron Corporation Sidney Hooper, 703-406-2800 shooper@sutron.com
